On Petition for Rehearing.
PER CURIAM.
lOur attention has been called to an inaccurate statement in our decree which we desire to correct. Therein we said:
“In support of the decision overruling the plea of prescription, counsel for the State argues Act 35 of 1938 was not intended to apply to inheritance taxes, but only to taxes which currently become due without necessity of legal proceedings to fix ‘ the amount of the taxes.”
The sentence should have read:
“In support of the decision overruling the plea of prescription, counsel for the State argues inheritance taxes must be determined in judicial proceedings whereas other taxes affected by Act 35 of 1938' are prescribed in amount by provisions of the act imposing the tax.”
The correction .herein made does not in any wise affect the views of this court as expressed in our original decree.